            Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 TEVA PHARMACEUTICALS, INC.,

        Plaintiff,
                                                         Civil Action No. 2:21-cv-03105-TJS
 v.

 AMICUS THERAPEUTICS U.S., LLC.

        Defendant.




                                  AMENDED COMPLAINT

       Plaintiff Teva Pharmaceuticals, Inc., formerly known as Teva Pharmaceuticals

Development, Inc. (“Plaintiff” or “Teva”), brings this action against Defendant Amicus

Therapeutics U.S., LLC (“Defendant” or “Amicus”) for refusal to provide access to

pharmaceutical product samples under the Creating and Restoring Equal Access to Equivalent

Samples Act (Section 610 of Division N of the Further Consolidated Appropriations Act, 2020,

codified at 21 U.S.C. § 355-2 (“CREATES Act” or “Act”)).


                                  NATURE OF THE ACTION

       1.      Amicus sells GALAFOLD® (migalastat 123 mg capsules), an oral medication

used to treat Fabry disease. Amicus Therapeutics U.S., Inc., obtained marketing approval for

GALAFOLD® from the U.S. Food and Drug Administration (“FDA”) on August 10, 2018,

pursuant to an earlier-filed New Drug Application (“NDA”). On information and belief, Amicus

is the successor in interest to Amicus Therapeutics U.S., Inc. with respect to this NDA and is

now the license holder for GALAFOLD®.

                                                1
            Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 2 of 11




       2.      GALAFOLD® is Amicus’ only FDA-approved revenue-generating product. On

information and belief, Amicus has priced GALAFOLD® at $315,000 per year for a single

patient. For the year ending December 31, 2020, Amicus’ revenue from GALAFOLD® totaled

$260.9 million.

       3.      Teva seeks to develop a generic version of GALAFOLD®. Teva, an experienced

product developer, is the leading generic drug manufacturer in the United States. Teva and its

affiliates manufacture more than 500 generic prescription and over-the-counter products in more

than 2,000 dosage strengths and package sizes, including oral solid dosage forms, injectable

products, liquids, ointments and creams.

       4.      To obtain marketing approval for a generic version of GALAFOLD®, Teva must

submit an Abbreviated New Drug Application (“ANDA”) to the FDA. The FDA requires such

an ANDA to include analytical and bioequivalence testing data comparing GALAFOLD® to

Teva’s proposed generic product. To perform the required testing, Teva needs to obtain

GALAFOLD® product samples from Amicus.

       5.      Congress has recognized that NDA holders may have a financial incentive to

delay providing, or outright refuse to provide, generic product developers with sufficient drug

samples to support an ANDA filing. Accordingly, Congress passed the CREATES Act, the

stated purpose of which is “[t]o promote competition in the market for drugs and biological

products by facilitating the timely entry of lower-cost generic and biosimilar versions of those

drugs and biological products.”

       6.      The CREATES Act provides a timeline and mechanism for a generic product

developer (like Teva here) to obtain sufficient quantities of a covered drug product from the

holder of an approved NDA, on commercially reasonable, market-based terms. Under Section



                                                 2
            Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 3 of 11




(b)(2)(iv)(I) of the Act, the license holder must provide those quantities within 31 days after

receiving the request from the generic product developer, if the drug product (as here) is not

subject to additional FDA restrictions. Section (a)(10) of the Act further specifies that “sufficient

quantities” means “an amount of a covered product that the eligible product developer

determines allows it” to conduct testing to support an ANDA, and to fulfill any regulatory

requirements relating to approval.

       7.      Congress added the language bolded above to the final, as-passed version of the

CREATES Act after the FDA recommended it do so in March 2019. In comments supporting

this proposed amendment, the FDA expressed concern that “[a]s currently written, the bill leaves

room for disagreements between the license holder and the eligible product developer as to the

quantity of covered product needed by the eligible product developer to develop their product

and submit an application. [] Because a license holder’s failure to provide sufficient quantities

can stymie an eligible product developer’s development program and prevent the submission of

an application to FDA, this lack of specificity could result in license holders and eligible product

developers needing to litigate cases that would otherwise not require litigation, which could slow

(or entirely prevent) drug development.” The FDA further commented that “[w]e believe these

edits will help eliminate opportunities for gamesmanship in this area that could delay or prevent

drug development.” See Ex. A, attached, at 2-3.

       8.      Pursuant to Section (b)(2) of the CREATES Act, a Teva affiliate, Teva

Pharmaceuticals USA, Inc. (“TUSA”), submitted an initial request to Amicus seeking to

purchase two wallet packs of GALAFOLD® (each containing 14 capsules). This initial request

was dated August 5, 2020, and specifically reserved the right to request additional quantities of

GALAFOLD® if Teva later determined such quantities were necessary to complete required



                                                  3
              Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 4 of 11




testing. See Ex. B, attached. After determining that further product samples would indeed be

needed to support an ANDA, Teva sent a second request to Amicus dated March 29, 2021. That

request sought twenty-five additional wallet packs to complete required analytical and

bioequivalence testing. See Ex. C, attached. As of March 29, 2021 Amicus still had not provided

the two wallet packs sought in the initial request.

         9.      Amicus ultimately delivered the two originally-requested wallet packs of

GALAFOLD® to Teva on April 27, 2021, more than six months after the deadline specified in

the CREATES Act for compliance. Amicus then responded to Teva’s second request by simply

refusing to provide the twenty-five additional packs of GALAFOLD® that Teva sought. Amicus

raised a number of specious arguments as to why Teva was not entitled to these twenty-five

additional packs, and unilaterally stated that it would furnish only two more wallet packs to

Teva. Amicus’ refusal to provide the requested quantity of GALAFOLD®, which Teva had

determined was necessary to allow Teva to conduct testing to support approval of its planned

ANDA, violates the CREATES Act.


                                             PARTIES

         10.     Teva Pharmaceuticals, Inc., formerly known as Teva Pharmaceuticals

Development, Inc., is a corporation organized and existing under the laws of the State of

Delaware, having a principal place of business at 400 Interspace Parkway, Parsippany, NJ

07054.

         11.     On information and belief, Defendant Amicus Therapeutics U.S., LLC. is a

corporation organized and existing under the laws of the State of Delaware, with its principal

place of business at 3675 Market Street, Philadelphia, PA 19104.




                                                  4
          Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 5 of 11




                                    JURISDICTION AND VENUE

        12.     Teva’s claim for failure to provide access to pharmaceutical product samples

arises under the CREATES Act, 21 U.S.C. § 355-2. This Court has jurisdiction over the subject

matter of this action pursuant to 28 U.S.C. §1331 and 21 U.S.C. §355-2(b)(1).

        13.     This Court has personal jurisdiction over Amicus because Amicus maintains a

principal place of business in this district, conducts continuous and systematic business activities

in this district, and has committed acts in this district giving rise to Teva’s claims.

        14.     Venue is proper in the Eastern District of Pennsylvania under 28 U.S.C. § 1391

because Amicus resides in this district and a substantial part of the events giving rise to Teva’s

claims occurred in this district.


                                          BACKGROUND

        15.     Amicus is the holder of NDA 208623 for GALAFOLD®, migalastat 123 mg

capsules. The FDA approved this NDA under 21 U.S.C. §355(c) on August 10, 2018.

GALAFOLD® is a “covered product” under 21 U.S.C. §355-2(a)(2), and Amicus is a “license

holder” under 21 U.S.C. §355-2(a)(5).

        16.     GALAFOLD® does not appear on the drug shortage list in effect under 21 U.S.C.

§356(e), which the FDA makes accessible at

https://accessdata.fda.gov/scripts/drugshortages/default.cfm .

        17.     GALAFOLD® is not subject to a Risk Evaluation and Mitigation Strategy

(“REMS”) under 21 U.S.C. §355-1, with Elements to Assure Safe Use (“ETASU”) under 21

U.S.C. §355-1(f), as demonstrated by the list of drugs subject to a REMS that the FDA makes

accessible at https://accessdata.fda.gov/Scripts/Cder/Rems/index.cfm .

                                                   5
          Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 6 of 11




       18.     Teva seeks to develop a generic version of GALAFOLD® for approval pursuant

to an ANDA under 21 U.S.C. §355(j). Teva is thus an “eligible product developer” under 21

U.S.C. §355-2(a)(4).

       19.     On August 5, 2020 Teva’s affiliate, TUSA, sent Amicus a CREATES Act request

seeking to purchase two wallet packs of GALAFOLD®. See Ex. B. Under 21 U.S.C. §355-

2(b)(2)(iv)(I), Amicus was required to deliver these packs within 31 days after receiving the

request. But Teva did not receive them until April 27, 2021, far beyond the timeline prescribed

by the CREATES Act.

       20.     Meanwhile, on March 29, 2021, Teva sent Amicus a second request under the

CREATES Act, seeking to purchase twenty-five additional wallet packs of GALAFOLD®. See

Ex. C. In that request, Teva explained that it needed these twenty-five additional wallet packs to

conduct testing in support of its planned ANDA, including analytical and bioequivalence testing.

Teva also noted that it had attempted to obtain GALAFOLD® through normal commercial

channels, but the product was simply not available through those channels. Teva still needs

twenty-five additional wallet packs of GALAFOLD® to conduct testing in support of its planned

ANDA, but these additional packs remain unavailable through normal commercial channels.

       21.     Teva’s determination that twenty-five additional wallet packs of GALAFOLD®

are required to conduct bioequivalence testing is consistent with the FDA’s assessment of the

amount of drug product typically needed for bioequivalence testing. On December 22, 2016, the

FDA sent a letter to several Senators in Congress. That letter provided information in response to

questions Congress had raised about behavior by brand name drug manufacturers, including the

withholding of samples needed by generic applicants for bioequivalence testing. See Ex. D,

attached. The FDA stated that “[t]he total amount of RLD [reference listed drug] product



                                                6
          Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 7 of 11




required to conduct bioequivalence studies, in vitro dissolution tests, and maintain retention

samples necessary to support a generic drug application is typically between 1,500 and 5,000

units (e.g. tablets or capsules) of the product. This range reflects factors such as the type of

bioequivalence studies recommended for the product, the number of doses required, the number

of strengths being tested, the need for retention samples, the number of required in vitro tests,

and whether the product is available in a variety of packaging configurations or not.” Ex. D at 2.

       22.     Teva’s March 29, 2021 CREATES Act request sought 350 capsules of

GALAFOLD®. Together with the first request, the total number of capsules Teva has sought

from Amicus is 378. That is far less than the 1,500 capsules the FDA has identified to Congress

as the low end of the range typically required for bioequivalence studies.

       23.     The FDA has also issued a draft Product Specific Guidance on Migalastat

Hydrochloride (Nov. 2019), available at

https://www.accessdata.fda.gov/drugsatfda_docs/psg/PAG_208623). This Guidance requires: (1)

comparative dissolution testing on 12 dosage units each of the test and reference products; and

(2) a single dose, two-treatment, two-period crossover in vivo bioequivalence study. In addition,

ANDA sponsors are required to maintain reserve samples of all reference products used in

bioequivalence tests. The FDA Guidance on this issue, available at

https://www.fda.gov/media/141218/download, specifies that Teva would have to retain a

minimum of 30 single-dose units (i.e., capsules) of the GALAFOLD® reference product. This

requirement alone requires three wallet packs to fulfill, at 14 capsules per pack.

       24.     In its March 29, 2021 CREATES Act request, Teva offered to purchase the

GALAFOLD® it seeks from Amicus on commercially reasonable, market-based terms, as

defined in 21 U.S.C. §355-2(a)(1).



                                                  7
          Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 8 of 11




       25.     Teva’s March 29, 2021 CREATES Act request was addressed to Bradley L.

Campbell, president of Amicus Therapeutics U.S., Inc. and a named corporate officer of the

license holder for GALAFOLD®. Amicus received Teva’s request by email on March 29, 2021,

and via certified mail by April 13, 2021. See certified mail return receipt, attached as Ex. E.

       26.     Teva’s March 29, 2021 CREATES Act request provided contact information,

including telephone, email and office address, for a primary point of contact (Scott M. Lassman),

and a shipment address for the requested quantity of GALAFOLD®. See Ex. C.

       27.      Amicus did not respond to Teva’s March 29, 2021 CREATES Act request until

April 30, 2021 – eighteen days after receiving it by certified mail, and more than a month after

receiving it by email. Amicus thus did not comply with the required 14-day response period

under 21 U.S.C. §355-2(b)(3)(C)(i), and it did not “offer” to sell GALAFOLD® to Teva. Quite

the opposite: in its belated response, Amicus refused to provide the requested quantity of

GALAFOLD®, raising a number of specious arguments as to why Teva was not entitled to that

amount. Instead, Amicus stated it would only furnish two additional wallet packs of

GALAFOLD®. Those are not “sufficient quantities” under 21 U.S.C. §355-2(b). For at least

these reasons, Amicus’ response does not constitute an offer to sell “sufficient quantities” of

GALAFOLD® to Teva at commercially reasonable, market-based terms.

       28.     Amicus has not delivered any GALAFOLD® in response to Teva’s March 29,

2021 CREATES Act request.

       29.     Amicus has failed to provide sufficient quantities of GALAFOLD® to Teva, and

in fact has refused to do so, apparently in an effort to delay potential generic competition to

GALAFOLD®.




                                                 8
            Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 9 of 11




                                            COUNT I
                           Failure to Provide a Covered Drug Product
                               In Violation of 21 U.S.C. § 355-2(b)

          30.   Teva incorporates each of the preceding paragraphs 1-29 as if fully set forth

herein.

          31.   GALAFOLD® is a covered product that is not subject to a REMS with ETASU.

          32.   As of the date of the filing of this action, Teva has not obtained sufficient

quantities of GALAFOLD® on commercially reasonable, market-based terms.

          33.   On March 29, 2021, Teva submitted a written request to Amicus to purchase

sufficient quantities of GALAFOLD®. This request was sent to Bradley L. Campbell, president

of Amicus Therapeutics U.S., Inc. and a named corporate officer of Amicus; was made by

certified mail with return receipt requested; specified Scott M. Lassman as the primary point of

contact for Amicus to direct communications related to the sale of GALAFOLD® to Teva,

including email, telephone and office addresses; and specified an address to which the

GALAFOLD® was to be shipped upon reaching an agreement to transfer it. See Ex. C, attached.

This request was delivered to Amicus via certified mail, return receipt requested, by April 13,

2021. See Ex. E, attached.

          34.   As of May 14, 2021, the deadline under the CREATES Act, Amicus had not

delivered to Teva sufficient quantities of GALAFOLD® on commercially reasonable, market-

based terms. Nor has Amicus delivered such quantities to Teva at any time since May 14, 2021.



                                      PRAYER FOR RELIEF

          WHEREFORE, Teva prays for judgment against Defendant Amicus Therapeutics U.S.,

LLC and requests the following relief:



                                                  9
       Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 10 of 11




     A judgment that Amicus has failed to provide sufficient quantities of GALAFOLD® to

     Teva, in violation of 21 U.S.C. §355-2;



     An immediate order under 21 U.S.C. §355-2(b)(4)(A)(i) and (b)(4)(C) directing Amicus

     to provide Teva without delay sufficient quantities of GALAFOLD® on commercially

     reasonable, market-based terms, including the quantity sought by Teva in its March 29,

     2021 CREATES Act request;



     An award to Teva of its reasonable attorney’s fees and costs for this action;



     An award to Teva of a monetary amount sufficient to deter Amicus from failing to

     provide eligible product developers with sufficient quantities of a covered product on

     commercially reasonable, market-based terms, under 21 U.S.C. §355-2(b)(4)(A)(iii); and



     An award of all such other relief as this Court deems just and proper.



Dated: August 13, 2021                          Respectfully submitted,

                                                By:/s/ Adam S. Tolin
                                                Adam S. Tolin (Bar Number 91424)
                                                atolin@shb.com
                                                SHOOK, HARDY & BACON L.L.P.
                                                Two Commerce Square
                                                2001 Market St., Suite 3000
                                                Philadelphia, PA 19103
                                                Tel: 215-278-2555
                                                Fax: 215-278-2594

                                                John D. Garretson
                                                jgarretson@shb.com

                                               10
Case 2:21-cv-03105-TJS Document 6 Filed 08/13/21 Page 11 of 11




                               Lauren E. Douville
                               ldouville@shb.com
                               Lydia C. Raw
                               lraw@shb.com
                               SHOOK, HARDY & BACON L.L.P.
                               2555 Grand Blvd.
                               Kansas City, MO 64108
                               Tel: 816-474-6550
                               Fax: 816-421-5547

                               Attorneys for Plaintiff
                               Teva Pharmaceuticals, Inc.




                              11
